UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-7359



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


TROY NOLAN BAZILIO,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. James C. Fox, District Judge.
(CR-93-41-F, CA-97-32-5-F)


Submitted:   May 14, 1998                   Decided:   May 26, 1998


Before WIDENER and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Troy Nolan Bazilio, Appellant Pro Se. Robert Edward Skiver, Assis-
tant United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's orders denying

his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1998)

and granting in part his motion for reconsideration.* We have re-
viewed the record and the district court's opinions and find no

reversible error. Accordingly, we deny a certificate of appeal-

ability and dismiss the appeal on the reasoning of the district

court. United States v. Bazilio, Nos. CR-93-41-F; CA-97-32-5-F

(E.D.N.C. June 3 & Aug. 19, 1997). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-
sional process.




                                                         DISMISSED




     *
       Although the district court modified the reasoning of its
prior order, it upheld the dismissal of Appellant's § 2255 motion.

                                2